IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         December 17, 2009
                                     No. 09-20124
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JOSE CANDELARIO VILLATORO-ESCOBAR, also known as Jose
Villatoro-Escobar, also known as Jose C. Villatoro, also known as Fidel Billatoro,
also known as Juan Garcia, also known as Jose Candelario Villatoro Escobar,
also known as Jose Cadelfario Villatoro, also known as Jose Umana, also known
as Jose Villatoro, also known as Jose Candelar Villatoro-Escobar, also known as
Jesse Portilla, also known as Jose Cadelario Villatoro,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:08-CR-60-1


Before GARZA, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent Jose Candelario Villatoro-Escobar
(Villatoro) has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967). Villatoro has filed a response.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                No. 09-20124

Our independent review of the record, counsel’s brief, and Villatoro’s response
discloses no nonfrivolous issue for appeal. Accordingly, counsel’s motion for
leave to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5 TH C IR. R. 42.2. Villatoro’s
request to proceed pro se on appeal is DENIED. See United States v. Wagner,
158 F.3d 901, 902-03 (5th Cir. 1998).




                                        2